Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00029-CV

          DEREK SIMON AND AMANDA COMEAUX, Appellant
                                        V.

                          CHANDRA PHU, Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-59581

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed October 15, 2012. On January 16,
2013, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.